Citation Nr: 0616922	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  04-04 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware


THE ISSUES

1.  Entitlement to a rating for hypertension in excess of 10 
percent for hypertension

2.  Entitlement to a compensable rating status post 
hemorrhoidectomy and partial lateral internal sphincterotomy.

3.  Entitlement for service connection for bilateral hearing 
loss. 

4.  Entitlement for service connection for a back disorder, 
to include as secondary to service connected bilateral knee 
disabilities. 



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
October 1974 to October 1995.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2002 rating decision by the Wilmington Regional Office (RO) 
of the Department of Veterans Affairs (VA) that, in pertinent 
part, denied service connection for a back disorder, 
tinnitus, hearing loss, and hemorrhoids; and granted service 
connection for hypertension with an evaluation of 10 percent 
effective August 8, 2001.  The veteran perfected his appeal 
in regards to the above mentioned service connection matters 
and appealed the initial rating assigned to hypertension.  In 
June 2005, the RO granted service connection for tinnitus 
with an evaluation of 10 percent, effective January 31, 2002; 
and granted service connection for status post 
hemorrhoidectomy and partial lateral internal sphincterotomy 
with an evaluation of 0 percent effective July 10, 2002.  The 
veteran appealed the noncompensable rating, but did not 
appeal the rating assigned for tinnitus.  Therefore, the 
issues before the Board are entitlement to service connection 
for a back disorder and hearing loss, a rating in excess of 
10 percent for hypertension, and a compensable rating for 
hemorrhoidectomy and partial lateral internal sphincterotomy.  

In April 2006, the veteran testified before the undersigned; 
a transcript of that hearing is of record.  At his hearing, 
the veteran brought up the issues of entitlement to service 
connection for flat feet and a left ankle disorder, and 
entitlement to increased ratings for his right and left knee 
disabilities and erectile dysfunction; these matters are 
referred to the RO for appropriate action.    

The matter of entitlement to service connection for a back 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if any action on his part is required.
FINDINGS OF FACT

1.  Throughout the appeal period, the veteran's hypertension 
is well controlled by medication and is manifested by 
systolic blood pressures predominantly less than 160 and by 
diastolic blood pressures predominantly less than 100.

2.  Throughout the appeal period, the veteran's hemorrhoid 
disability results in rectal pain, and recurrent bleeding and 
leakage; occasional involuntary bowel movement necessitating 
wearing of pad is not shown.  

3.  A hearing loss disability was not manifested in service 
and is not currently shown by VA standards.   


CONCLUSION OF LAW

1.  A rating in excess of 10 percent for hypertension is not 
warranted at any time during the appellate period. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
4.104, Diagnostic Code (Code) 7101 (2005).

2.  A 10 percent rating is warranted for the veteran's 
hemorrhoid disorder. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. § 4.114, Codes 7332 and 7336 (2005).

3.  Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.385 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

The veteran has been advised of VA's duties to notify and 
assist in the development of his claim of entitlement to 
service connection for bilateral hearing loss and has been 
notified of the information and evidence necessary to 
substantiate the claim and of the efforts to assist him.  In 
a letter dated in July 2002 (prior to the rating decision) 
the RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, of what part 
of that evidence he was to provide, and what part VA would 
attempt to obtain for him.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  

In regards to his hearing loss claim, the Board finds that 
the appellant was otherwise fully notified of the need to 
give to VA any evidence pertaining to his claim.  The July 
2002 letter advised the veteran "send the information 
describing the additional evidence or the evidence itself" 
and a December 2003 statement of the case (SOC) advised the 
claimant to "provide any evidence in the claimant's 
possession that pertains to the claim."  The hearing loss 
claim was subsequently readjudicated by a June 2005 
supplemental statement of the case (SSOC).  

It is noted that the rating decision on appeal was in October 
2002.  Notice fully complying with the provisions of the VCAA 
was not provided to the veteran until December 2003.  
Therefore, the veteran did not receive proper notice prior to 
the initial rating decision denying his claim.  Nonetheless, 
the Board finds that the lack of such a pre-decision notice 
is not prejudicial to the veteran.  Proper notice was 
provided by the RO prior the claim being readjudicated in a 
June 2003 SSOC and prior to the transfer and certification of 
the veteran's case to the Board, and the content of the 
notice fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  

And while the appellant was not notified of the disability 
ratings and effective date of an award in regards to the 
claim for service connection bilateral hearing loss (See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), he is 
not prejudiced by lack of such notice since the Board 
concludes below that there is a preponderance of the evidence 
against this claim any questions as to the appropriate 
[disability rating, effective date to be assigned] are 
rendered moot.   

In regard to the claim for hypertension, the October 2002 
rating decision which assigned the initial 10 percent rating 
advised the veteran of the basis for the rating.  In the 
October 2002 rating decision, August 2003 correspondence, a 
December 2003 rating decisions, in April and September 2004 
correspondence, and in a November 2004 SSOC he was properly 
(see VAOPGCPREC 8-2003 (Dec. 2003)) provided notice regarding 
the "downstream" issue of an increased initial rating and 
what the record showed.  The August 2003 correspondence 
provided content-complying notice (including, at p. 3, to 
submit any treatment records pertinent to the claimed 
condition(s)).  The claim was readjudicated in a June 2005 
SSOC.  The veteran has had ample opportunity to respond, and 
to participate in the adjudicatory process.  
In regards to the status post hemorrhoidectomy and partial 
internal sphincterotomy claim, the June 2005 rating decision 
which assigned the initial noncompensable rating advised the 
veteran of the basis of the rating.  In a September 2005 SOC 
he was properly (see VAOPGCPREC 8-2003 (Dec. 2003)) provided 
notice regarding the "downstream" issue of an increased 
initial rating and what the record showed.  The veteran has 
had ample opportunity to respond, and to participate in the 
adjudicatory process.  

Regardless of whether the veteran was provided notice of the 
types of evidence necessary to establish disability ratings 
or effective dates for the issues (of hypertension and status 
post hemorrhoidectomy and partial lateral sphincterotomy) on 
appeal, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  In 
determining if increased rating is warranted and the 
appropriate effective date for any increased rating, 
consideration is give to the evidence which shows the 
severity of the disability and when any increase in severity 
might have occurred.  38 U.S.C.A. § 5110(b).  

In view of the fact that the RO took appropriate action to 
assist the veteran in obtaining all such evidence, including 
providing him with VA examinations, the Board concludes that 
there was no prejudice to the veteran due to any failure to 
notify him as to the type of evidence necessary for an 
increased initial rating and to establish the effective date.  
VA's duty to assist is satisfied.  It is not prejudicial to 
the veteran for the Board to proceed with appellate review.

II.  Claims for Increased Ratings

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment of earning capacity. Separate diagnostic 
codes identify the various disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R., Part 4.  When a reasonable doubt arises regarding 
the degree of disability, such doubt will be resolved in 
favor of the claimant. 38 C.F.R. § 4.3.  If there is a 
question as to which evaluation to apply, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation (see 38 C.F.R. § 4.2), the regulations do 
not give past medical reports precedence over current 
findings. Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, where the appeal ensues from the veteran's 
disagreement with the initial rating assigned with the grant 
of service connection, (as is the case with each matter 
below) the potential for the assignment of separate, or 
"staged" ratings for separate periods of time, based on the 
facts found, must be considered. Fenderson v. West, 12 Vet. 
App. 119 (1999).

A.  Hypertension

1. Factual Background

1999 treatment records from Kent General Hospital are not 
relevant to the initial evaluation for hypertension as they 
are dated more than one year prior to the original date of 
the claim (August 8, 2001).  

May 2000 to May 2004 treatment records from Dover Family 
Physicians reported at least 35 separate blood pressure 
readings. (Treatment records prior to 2000 are more than a 
year prior to the original date of the claim and are not for 
consideration.) Systolic readings ranged from 117 to 170 and 
diastolic readings ranged from 60 to 108.  The highest 
reading recorded was in December 2001 (180/110), in which it 
was noted that the veteran had run out of his medication, 
Diltiazem.  Subsequent readings in January 2002 dropped back 
down to 150/98, 160/100, and 140/90.  

October 2001 to October 2003 treatment records from 
Wilmington VAMC included systolic readings that ranged from 
128 to 150 and diastolic readings that ranged from 81 to 95.
May 2002 to August 2003 treatment records from Cardiology 
Consultants included a May 2002 stress test in which no 
evidence was found of exercised induced ischemia.  Perfusion 
study found medium sized partially reversible inferior and 
apical inferior wall defect, possibly secondary to 
diaphragmatic attenuation artifact.  However, inferior 
infarct with mild reversible ischemia could not be 
categorically ruled out.  Left Ventricular Ejection Fraction 
was 42%.  A November 2002 echocardiogram found: Normal Left 
Ventricular Chamber Dimension, Normal Left Ventricular Wall 
Thickness, and Normal Left Ventricular Systolic Function with 
Left Ejection Fraction of 65%.  An August 2003 echocardiogram 
had the same findings with Left Ejection Fraction of 55%.  
There were normal flow patterns with no significant 
obstructions, insufficiencies, or shunts.  

On August 2002 VA examination, blood pressure readings were 
130/90, 128/85, and 145/189.  The diagnosis was hypertension, 
essential and stable; well controlled on medication and no 
history of organ damage.  

On December 2003 VA examination, blood pressure readings were 
160/90, 160/86, and 158/84

On May 2004 VA examination, blood pressure readings were 
140/90, 138/88, and 134/68.  A review of the cardiovascular 
system revealed the "PMI is located in the left fifth ICS 
inside the MCL."  Normal S1; physiologically split S2.  
Murmurs, rubs, and gallops were absent.  Upper and lower 
extremity arterial pulses were normal.  

2.  Criteria and Analysis

The veteran's hypertension is rated under Code 7101.  The 
next higher rating of 20 percent requires diastolic pressures 
predominantly 110 or more, or systolic pressures 
predominantly 200 or more.  A 40 percent rating requires 
diastolic pressures predominantly 120 or more.  The highest 
rating under this Code, 60 percent requires diastolic 
pressures predominantly 130 or more. 38 C.F.R. § 4.104, Code 
7101.

The medical evidence of record reveals that the veteran's 
hypertension is well controlled by continuous medication.  
Out of all the numerous blood pressure readings only on one 
occasion was diastolic pressure at 110 (or more), in which it 
was noted at a time when the veteran ran out of his 
medication, Diltiazem.  Systolic pressure has never been 200 
or more during the appeal period.  The weight of the evidence 
does not support a finding that the diastolic readings have 
been predominately at 110 or more; or systolic pressure is 
predominantly 200 or more.  Consequently, a rating in excess 
of 10 percent is not warranted.  As an increased rating is 
not warranted at any point in time during the appellate 
period, "staged ratings" are not for consideration.

B.  Status Post Hemorrhoidectomy and Partial Lateral Internal 
Sphincterotomy

1.  Factual Background

April 1996 to June 1999 records from Dover Family Physicians 
included treatment for the veteran's hemorrhoids, rectal 
bleeding and anemia.    

1997-1999 treatment records from Dr. WR and Dr. BD showed 
treatment for the veteran's hemorrhoids.  

1999 treatment records from Kent General Hospital included 
such diagnoses as severe anemia, anal bleeding, and posterior 
anal fissure.  In June 1999, the veteran underwent a 
hemorrhoidectomy and partial lateral internal sphincterotomy.  

May 2000 to May 2004 records from Dover Family Physicians 
showed that in June 2000, the veteran was seen for anemia.  
It was noted that in the past anemia was found to be caused 
by rectal bleeding.  The June 2000 assessment was "severe 
anemia-sources unknown."  In July 2000, it was noted that 
he had no further rectal bleeding from fissures and that the 
surgery was a success.  He took iron tablets twice daily and 
the Hemoglobin levels improved significantly.  It was noted 
that the anemia was likely secondary to the rectal bleeding.  
No further bleeding occurred; therefore, he continued to take 
ferrous sulfate, 3.25 mg, twice daily.  In October 2000, it 
was noted that he was doing well and had no problems since 
his last visit.  He was to continue to take Iron once daily.  
In July 2001, his anemia improved.  Subsequent records were 
negative for complaints, findings or treatment of 
hemorrhoids, rectal bleeding, or anemia.  

On August 2002 VA examination, the veteran had complaints of 
hemorrhoids.  On rectal examination, the anal sphincter tone 
was normal, no rectal masses palpable, and no prostatic 
enlargement was noted.  The diagnosis included anemia 
secondary to gastrointestinal blood loss, stable post surgery 
and usage of ferrous sulfate.  It was specifically noted that 
hemorrhoids were documented years ago, surgery was performed, 
and he had no recurrent hemorrhoids.  

On December 2003 VA examination, a hematology review noted 
that the veteran had been diagnosed with anemia; his iron and 
blood tests were normal.  

October 2001 to October 2003 treatment records from 
Wilmington VA Medical Center (VAMC) were negative for any 
complaints, findings, or treatment of anemia or hemorrhoids.  

On October 2004 VA examination, a rectal examination revealed 
that the anal sphincter tone was normal, no evidence of 
external hemorrhoids of fissures was noted, and no rectal 
mass was palpable.  The prostate examination was 
unremarkable.  The diagnoses were: anal fissure status post 
fissurectomy without recurrence; internal hemorrhoids status 
post binding without recurrence; and constipation with 
occasional rectal bleeding.  A summary of the veteran's 
condition noted that he developed significant anemia as a 
result of rectal bleeding.  Anal fissurectomy was performed 
without residuals.  Internal hemorrhoids were diagnosed and 
banded.  The veteran's hemoglobin returned to 14.5%.  No 
recurrence of hemorrhoids was noted.  The veteran complained 
of occasional rectal pain and bleeding.  On inspection and 
palpation of perineum, there was no evidence of a scar.  
There was no evidence of an ulcerated area.  The conclusion 
was hemorrhoids and anal fissure resolved.  Minimal lower GI 
bleeding was noted as indicated by the veteran. 

On March 2005, VA examination, the veteran had complaints of 
occasional blood on the toilet paper when he wipes after a 
bowel movement.  He also had the feeling of fullness inside 
the rectum.  He had sharp pain inside the rectum which is 
constant and also passage of mucus with the bowel movement.  
Rectal examination revealed no anal excoriation.  There was 
no palpable scar tissue.  The anal sphincter tone was normal.  
There was no apparent fissure and there were no palpable 
masses.  There was no gross blood on examining finger.  The 
assessment was recurrent rectal bleeding and pain possibly 
due to recurrent hemorrhoid.  There was also the possibly 
anorectal pathology.  The veteran was advised to have a 
colonoscopy, but he indicated that he would prefer to do this 
procedure in the private sector and then submit the report.  

In June 2005 correspondence, the VA examiner indicated that 
he recommended to the veteran that he be scheduled for a 
colonoscopy to further assess his condition.  The veteran 
decided to have the procedure performed by his own private 
doctor, but to date, no results have been received.  The 
examiner commented that without being able to review the 
results of a current colonoscopy, he could not render an 
opinion regarding the veteran's rectal bleeding condition as 
it relates to the current hemorrhoid condition.  

During the April 2006 Board hearing, the veteran testified 
that to date, a colonoscopy has not been performed.  He 
alleged that he wanted to get a full colonoscopy, but that he 
was currently recovering from recent knee surgery (no further 
indication was given as to, if and, when he would schedule a 
colonoscopy).

2.  Criteria and Analysis

Under Code 7336, for hemorrhoids, a noncompensable rating is 
awarded for mild or moderate hemorrhoids. A 10 percent rating 
is warranted for large or thrombotic hemorrhoids, 
irreducible, with excessive redundant tissue and evidence of 
frequent recurrences. A 20 percent rating is warranted for 
persistent bleeding and secondary anemia, or with fissures.

Words such as "mild" and "moderate" are not defined in the 
Rating Schedule. "Mild" is defined as "moderate in type, 
degree, effect, or force." Webster's II New College 
Dictionary, Third College Edition (1995), 694. "Moderate" is 
defined as "of average or medium quantity, quality, or 
extent." Id. at 704. In any event, rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6.

Under Code 7332 for impairment of sphincter control (and 
under which the veteran's service-connected perineal abscess 
is rated), a noncompensable rating is assigned where 
impairment is healed or slight, without leakage.  A 10 
percent evaluation is warranted where there is constant 
slight or moderate leakage.  A 30 percent rating is warranted 
where there are occasional involuntary bowel movements, 
necessitating wearing of a pad.  A 60 percent rating is 
assigned where there is extensive leakage and fairly frequent 
involuntary bowel movements.  A 100 percent rating is 
provided where there is complete loss of sphincter control.

Absent any findings indicating that the veteran has 
hemorrhoids that are more than moderate, a compensable rating 
is not warranted.  While his statements describing his 
symptoms (i.e., bleeding, pain, and constipation) are 
considered to be competent evidence (see Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992)) his statements must be 
viewed in conjunction with the objective medical evidence (as 
required by the rating criteria).  Here, the objective 
evidence does not show hemorrhoids that are large or 
thrombotic, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences at any point during the 
appeal period.  

While the veteran has reported continued complaints, 
including leakage and bleeding, he has not fully cooperated 
in efforts to determine the etiology of his complaints.  

The evidence does, however, reflect that he has made some 
complaints during treatment with regard to occasional 
bleeding.  Examiner has also noted that he has anemia, which 
is associated with blood loss.  He has had complaints of 
rectal pain.  While his symptoms to not specifically fit the 
criteria provided for a 10 percent rating, it appears that 
the level of disability associated with his service-connected 
disability more nearly approximates the criteria for a 10 
percent rating under Diagnostic Code 7332.  He has not had 
demonstrable leakage on examination but has consistently 
reported bleeding and leakage in treatment.  Accordingly, 
under 38 C.F.R. § 4.7, a 10 percent rating may be assigned.  
To this extent, the claim is allowed.    

An evaluation in excess of 10 percent is not warranted based 
on the current record.  In March 2005, the veteran was 
advised by the VA examiner to schedule a colonoscopy so that 
his condition may be further assessed.  It appears that VA 
did not schedule a colonoscopy because the veteran indicated 
that he preferred to have one done by his private physician.  
To date, he has not scheduled the procedure.  Although he 
indicated that he did not schedule the colonoscopy because he 
was recovering from a procedure he had on his knee, more than 
a year has passed since he was first advised that a 
colonoscopy was needed to further assess his condition.  
There is no indication as to when he intends to schedule a 
colonoscopy.  The duty to assist a veteran in substantiating 
his claim is not a one-way street. See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Without his cooperation in this 
regard there is not sufficient information to substantiate 
his claim that a higher evaluation should be assigned at any 
point throughout the appeal period.  



III.  Service Connection for Bilateral Hearing Loss

A.  Factual Background

The veteran's DD Form 214 and SMR's reflect that he worked as 
a machinist on the flight line and shops where he was 
annually tested, evidencing likely aircraft and machine noise 
exposure in service.  Hearing protection was issued.  Annual 
audiological evaluations were normal and show no mention of 
complaints pertaining to hearing loss.  The last in-service 
audiogram on record (September 1991), puretone thresholds 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
   LEFT
0
0
0
5
10

Postservice medical records included October 2001 treatment 
records from Wilmington VA Medical Center (VAMC).  The 
veteran reported a history of exposure to loud noise from 
aircraft engines in the Air Force as a machinist for 21 
years, although hearing protection devices were issued and he 
wore them all of the time.  The impression was mild high-
frequency sensorineural hearing loss in both ears, with 
normal speech recognition scores.  It was noted that the loss 
could be secondary to noise exposure (audiogram results were 
not included for interpretation).

May to October 2002 KMG-ENT & Allergy treatment records 
included October 2002 correspondence, in which it was noted 
that the veteran had a history of noise exposure associated 
with military service and an audiogram revealed mild 
sensorineural hearing loss bilaterally and excellent speech 
discrimination. (Audiogram results were not included for 
interpretation.) 



On March 2005 VA examination, puretone thresholds appeared to 
be as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
15
25
20
   LEFT
10
15
10
20
15
  
In the right ear, the average puretone threshold was 20 
decibels (db), with a speech discrimination score of 96 
percent.  In the left ear, the average puretone threshold was 
15 db, with a speech discrimination score of 93 percent.  The 
examiner noted that the veteran's hearing test results 
indicated normal hearing thresholds in each ear.  The 
examiner also noted that audiograms done from 1974 until 1991 
indicated normal hearing thresholds from 500 to 600 Hz in 
each of his ears.  There were 14 audiograms discovered in his 
records.  

B.  Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110; 38 C.F.R. §§ 3.303, 
3.304.  To establish service connection for a disability, 
there must be medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury (disability). 
Hickson v. West; 13 Vet. App. 247, 248 (1999).

Hearing loss disability is defined by regulation.  For the 
purposes of applying the laws administered by VA, impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

Although acoustic trauma is not specifically noted in the 
SMR's, given that service records document service around 
various aircraft, it may be assumed that he was exposed to 
noise trauma in service.  However, a hearing loss disability 
was not noted in service.  Consequently, service connection 
for bilateral hearing loss on the basis that such disability 
became manifest in service (and persisted) is not warranted.  

The threshold matter in any claim seeking service connection 
is whether the claimed disability is shown.  Here, the 
medical evidence does not show that the veteran has a 
bilateral hearing loss disability (as defined by regulation).  
Although post service medical records indicate that the 
veteran has a mild high sensorineural hearing loss, and such 
hearing loss has been attributed to his noise exposure in the 
military, these records do not include audiogram results that 
are interpretable by VA standards.  The SMR's and the most 
recent VA audiogram (March 2005) clearly shows that the 
veteran has normal hearing as defined by VA standards. 

The threshold requirement for establishing service connection 
is not met.  Absent proof of a present disability, there is 
no valid claim of service connection. See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of 
the evidence is against the claim.  Hence, it must be denied.  


ORDER

A rating in excess of 10 percent for hypertension is denied. 

A 10 percent rating for status post hemorrhoidectomy and 
partial lateral internal sphincterotomy is allowed, subject 
to the controlling laws and regulations governing the payment 
of monetary awards.   

Service connection for bilateral hearing loss is denied.



REMAND

The veteran contends that his back disorder resulted from 
performing his job duties as a machinist.  His SMR's reflect 
that he was treated for back pain in 1993 and again in 
January 1995.  Private treatment records, including 1996 MRI 
reports, reveal: bulging disc involving C6-7, with no 
evidence of disc herniation or spinal stenosis; and minimal 
disc height loss at C2-3 and C6-7 levels.  As the post 
service MRI report revealed a back condition shortly after 
the veteran was treated in service, a VA examination is 
indicated to determine if the veteran has a current back 
disorder that is related to any events or injuries in 
service.  In the alternative, the veteran contends that his 
back disorder is secondary to his service-connected bilateral 
knee disabilities.  

The RO should ensure that the veteran has been provided proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), 
that includes an explanation as to the type of evidence that 
is needed to establish both a disability rating and an 
effective date.  

Accordingly, the case is REMANDED for the 
following action:

1. The veteran should be sent a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), that includes an 
explanation as to the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  

2.  The veteran should be asked to 
identify all medical treatment 
providers who have treated him for a 
back disorder since he was discharged 
from service.  The RO should obtain 
complete records (those not already of 
record) of such treatment from the 
sources identified.  

3.  The RO should then arrange for the 
veteran to be afforded an examination 
by an orthopedic specialist to 
ascertain the nature and etiology of 
any back disorder.  His claims must be 
forwarded to the examiner.  The 
examiner should review the entire 
record and provide a medical opinion as 
to whether it is at least as likely as 
not that any back disability is related 
to service, any complaints or findings 
noted therein, or was caused or 
aggravated by his service-connected 
bilateral knee disabilities.  The 
examiner must explain the rationale for 
any opinion given.

4.  The RO should then re-adjudicate 
the claim.  If it remains denied, an 
appropriate supplemental SOC should be 
issued, and the appellant should have 
the opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


